Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 1-5 are objected to because of the following informalities: claim 1, line 13, “a unlatched position” should be “an unlatched position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0202707 to Park in view of US 2020/0386010 to LV et al (hereinafter LV) and US 2017/0253281 to Kwak et al (hereinafter Kwak).
Park discloses (Claim 1). An appliance door assembly 20, comprising: an inner door 21 including a first housing 216, the first housing defining a first housing cavity; an outer door 22 selectively coupled with the inner door and including a second housing, the second housing defining a second housing cavity; an anchor 82 positioned within the second cavity, the anchor positioned to extend outward of the second housing cavity, wherein the anchor defines a retaining space 823; and a latch assembly 90 positioned within the first housing cavity, the latch assembly including: a first cam 93 having a first contact surface 933; a second cam 92 having a second contact surface 923, wherein the first contact surface is configured to engage with the second contact surface, and further wherein the second cam 92 defines a hook 925, the hook 925 selectively engaged with the anchor 82; a spring 96 configured to bias the second cam to a unlatched position; and an actuation member 945 coupled to the first cam 93 and configured to selectively move the first cam into an inclined position (Fig. 12); (Claim 2). The appliance door assembly of claim 1, wherein the inner door 21 defines a first opening, and further wherein the outer door 22 defines a second opening, the first and second openings aligned when the outer door is in a closed position; (Claim 3). The Claim 6). An appliance door closure assembly, comprising: an anchor 82 positioned within a first housing; and a latch assembly 90 positioned within a second housing, the latch assembly including: a first cam 93 pivotally coupled to a sidewall of the second housing; a second cam 92 pivotally coupled to the sidewall of the second housing and engaged with the first cam 93, wherein the second cam 92 defines a hook 925; and a spring 96 configured to bias the second cam; (Claim 9). The appliance door closure assembly of claim 8, wherein the anchor 82 abuts a first edge of the second cam 92 when the outer door is in the closed position, the second cam movable into a locked position by the anchor, and further wherein the hook of the second cam is engaged with the anchor when the second cam is in the locked position (Fig. 12); (Claim 10). The appliance door closure assembly of claim 1, wherein the first cam 93 includes a first contact edge and the second cam includes a second contact edge, and further wherein the first and second contact edges are engaged such that the second contact edge is rotatable relative to the first contact edge (Fig. 13); (Claim 11). The appliance door closure assembly of claim 10, wherein the second cam 92 is engaged with an upper edge of the first cam when the second cam is in the unlocked position (Fig. 13).  
The differences being that Park fails to clearly disclose the limitations in (i) Claim 1 of the anchor positioned within the first cavity (instead of the second cavity), the latch assembly positioned within the second housing cavity (instead of the first housing 
Regarding (i) and (iii), LV discloses an inner door 1 including a first housing, the first housing defining a first cavity; an outer door 2 selectively coupled with the inner door 1 and including a second housing, the second housing defining a second housing cavity; an anchor 4 can be positioned within either the first cavity (Figs. 7-9) or the second cavity (Figs. 1-6), the latch assembly can be positioned within either the first cavity (Figs. 1-6) or the second cavity (Figs. 7-9).  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of LV, to modify Park to include the limitations in (i) Claim 1 of the anchor positioned within the first cavity (instead of the second cavity), the latch assembly positioned within the second housing cavity (instead of the first housing cavity); (iii) Claims 7-8 of wherein the first housing is in connection with an inner door and the second housing is in connection with an outer door, the outer door selectively couplable with the inner door, and wherein the anchor extends outward from the first housing and is at least partially received by the second housing when the outer door is in a closed position in order to increase the overall versatility of the appliance door assembly.  
Regarding (ii), Kwak discloses a latch assembly including a first cam, a second cam 130 engaged with the first cam, wherein the second cam 130 defines a hook; and a spring 230 configured to bias the second cam 130 to an unlatched/unlocked position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kwak, to modify Park to include the limitations in Claims 1 and 6 of the .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claims 1 and 6 above, and further in view of US 2015/0176886 to Lee et al (hereinafter Lee).
Park, as modified, discloses all the elements as discussed above except for the limitations recited in the above-listed claims.
However, Lee discloses an alliance door assembly comprising an inner door 100; an outer door 200 selectively coupled with the inner door 100; a latch assembly comprising a first cam; a second cam; an actuation member 420 coupled to the first cam 430 and configured to selectively move the first cam into an inclined position; wherein a first end of the actuation member 430 is coupled to the first cam 430 and a second end of the actuation member is coupled to an actuator 410 such that pivotal movement of the actuator 410 corresponds with movement of the actuation member 420 between unloaded and loaded states, wherein the unloaded and loaded states of the actuation member 420 respectively correspond with the unlocked and locked positions of the second cam.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee, to modify the actuation member of Park, as modified, to include the limitations in Claims 4 and 5 of wherein a first end of the actuation member is coupled to the first cam and a second end of the actuation member is coupled to an actuator 27such that pivotal movement of the actuator corresponds with movement of the actuation member between unloaded and loaded states, and wherein the unloaded and .
Claims 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of LV.
Park discloses (Claim 12). An appliance door closure assembly, comprising: an inner door 21 selectively coupled with an outer door 22; an anchor 82 in connection with the outer door and defining a retention space 823; and a latch assembly 90 in connection with the inner door 21, the latch assembly including: a first cam 93 having a first contact surface and pivotally coupled to a base; and a second cam 92 having a second contact surface engaged with the first contact surface of the first cam 93, wherein the latch assembly is movable between a first position and a second position; (Claim 13). The appliance door closure assembly of claim 12, wherein the anchor 82 and the latch assembly 90 are aligned such that the anchor is engaged with the latch assembly when the inner door is coupled with the outer door; (Claim 15). The appliance door closure assembly of claim 12, wherein the second cam 92 defines a hook 925, the hook selectively engaged with the retention space 823 of the anchor 82; (Claim 16). The appliance door closure assembly of claim 12, wherein the latch assembly further includes an actuation member 945 operably coupled to the first cam 93 and configured to rotate the first cam into an inclined position (Fig. 12); (Claim 19). The appliance door closure assembly of claim 12, wherein the first cam 92 includes an upper edge positioned to abut the second cam when the second cam is in the unlocked position Claim 20). The appliance door closure assembly of claim 12, wherein the base is integrally formed with a portion of the inner door.  
The differences being that Park  fails to clearly disclose the limitation in (i) Claim 12 of the anchor in connection with the inner door (instead of the outer door), and the latch assembly in connection with the outer door (instead of the inner door); and (ii) Claim 20 of the base is integrally formed with a portion of the outer door (instead of the inner door).
However, LV discloses an inner door 1 including a first housing, the first housing defining a first cavity; an outer door 2 selectively coupled with the inner door 1 and including a second housing, the second housing defining a second housing cavity; an anchor 4 can be positioned within either the first cavity (Figs. 7-9) or the second cavity (Figs. 1-6), the latch assembly can be positioned within the other of the first cavity (Figs. 1-6) or the second cavity (Figs. 7-9).  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of LV, to modify Park to include the limitations in (i) Claim 12 of the anchor in connection with the inner door (instead of the outer door), and the latch assembly in connection with the outer door (instead of the inner door); and (ii) Claim 20 of the base is integrally formed with a portion of the outer door (instead of the inner door) in order to increase the overall versatility of the appliance door closure assembly.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claim 12 above, and further in view of Kwak.

The difference being that Park, as modified, fails to clearly disclose the spring configured to bias the second cam in an unlocked position.  
However, Kwak discloses a latch assembly including a first cam, a second cam 130 engaged with the first cam, wherein the second cam 130 defines a hook; and a spring 230 configured to bias the second cam 130 to an unlatched/unlocked position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kwak, to modify Park, as modified, to include the limitations in Claim 14 of the spring configured to bias the second cam to an unlocked position in order to facilitate biasing the second cam to the unlocking position.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claim 12 above, and further in view of Lee.
Park, as modified, discloses all the elements as discussed including the limitations in Claim 17 of wherein the actuation member is positioned with a member housing. The differences being that Park, as modified, fails to clearly disclose the limitations in Claim 17 of wherein the actuation member is movable by an actuator positioned on the outer door.
However, Lee discloses an alliance door assembly comprising an inner door 100; an outer door 200 selectively coupled with the inner door 100; a latch assembly comprising a first cam; a second cam; an actuation member 420 coupled to the first cam 430 and configured to selectively move the first cam into an inclined position; 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee, to modify the actuation member of Park, as modified, to include the limitations in Claim 17 of wherein the actuation member is movable by an actuator positioned on the outer door in order to facilitate the opening of the door assembly.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claim 12 above, and further in view of US 2009/0151257 to Dominique.
Park, as modified, discloses all the elements as discussed above except for the limitations recited in Claim 18.
However, Dominique discloses a latch assembly comprising a first cam 7 having a first contact surface and pivotally coupled to a base; a second cam 5 having a second contact surface engaged with the first contact surface of the first cam 7, wherein the latch assembly is movable between a first position and a second position; wherein the second contact surface includes a first portion and a second portion, and further wherein the first portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the locked position (Fig. 6A) and the second portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the unlocked position (Fig. 3A).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Dominique, to modify Park, as modified, to include the limitations in Claim 18 of wherein the second contact surface includes a first portion and a second portion, and further wherein the first portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the locked position and the second portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the unlocked position in order to increase the overall versatility of the assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
July 27, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637